Citation Nr: 1739088	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-32 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for prostate cancer, status post prostatectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied the Veteran service connection for prostate cancer, status post prostatectomy (claimed as residuals of prostate cancer), finding in essence that there was no evidence that he had set foot in Vietnam during the Vietnam Era (when herbicide agents were being used) while in service or that he was otherwise exposed to herbicides in service, and also that there was no evidence that his prostate cancer was incurred in service (or within the first post-service year) or related to his service.

2.  Evidence received since the February 2006 rating decision suggests that the Veteran had set foot in Vietnam during the Vietnam Era while in service; relates to an unestablished fact necessary to substantiate the claim of service connection for prostate cancer, status post prostatectomy; and raises a reasonable possibility of substantiating such claim.

3.  It is reasonably shown that the Veteran set foot in Vietnam during the Vietnam Era while in service, and therefore he is presumed to have been exposed to herbicide agents therein.

4.  Post-service, the evidence shows that the Veteran was diagnosed with prostate cancer in September 1995 and underwent a prostatectomy in January 1996, and that he currently receives treatment for residuals of prostate cancer.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for prostate cancer, status post prostatectomy, may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  Service connection for prostate cancer, status post prostatectomy, as a result of herbicide exposure, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An unappealed February 2006 rating decision denied the Veteran service connection for prostate cancer, status post prostatectomy (claimed as residuals of prostate cancer), essentially on the basis that there was no evidence that he had set foot in Vietnam during the Vietnam Era (when herbicide agents were being used) while in service or that he was otherwise exposed to herbicides in service, and also that there was no evidence that his prostate cancer was incurred in service (or within the first post-service year) or related to his service.  He was furnished notice of that determination and of his appellate rights, and the February 2006 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the February 2006 rating decision includes the Veteran's February 2017 hearing testimony, which provided additional details regarding his stopovers in Vietnam while in service.  This evidence suggests that he had set foot in Vietnam during the Vietnam Era while in service.  For purposes of reopening, this evidence is deemed credible.  It relates to unestablished facts necessary to substantiate the claim of service connection for prostate cancer, status post prostatectomy, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for prostate cancer, status post prostatectomy, may be reopened.  38 U.S.C.A. § 5108.

On de novo review, and after resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board finds that the competent evidence of record reasonably supports his claim that he set foot in Vietnam during the Vietnam Era while in service.  The Veteran's competent and credible lay statements with regard to making stopovers in Vietnam while in service are supported by, as well as consistent with, the findings in his service personnel records (which document his combat participation in the Vietnam Air Offensive Campaign Phase II).

Post-service, the evidence shows that the Veteran was diagnosed with prostate cancer in September 1995 and underwent a prostatectomy in January 1996, and that he currently receives treatment for residuals of prostate cancer.

Accordingly, service connection for prostate cancer, status post prostatectomy, on a presumptive basis as a result of herbicide exposure, is warranted.  See 38 U.S.C.A. § 1116; see 38 C.F.R. §§ 3.307(a)(6), 3.309(e).










ORDER

The appeal to reopen a claim of service connection for prostate cancer, status post prostatectomy, is granted.

On de novo review, service connection for prostate cancer, status post prostatectomy, is granted.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


